DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/01/2021 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 06/25/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/21/2018, 10/23/2020 and 06/22/2021 were filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over El-Zehiry et al. US 20140221832 A1 "El-Zehiry" and further in view of Hseih et al. US 20180144214 A1 "Hseih" and Georgescu et al. US 20150238148 A1 “Georgescu” and Rao et al. US 20160350620 A1 “Rao”.
In regard to claim 1, El-Zehiry teaches “A method for machine learning image optimization with a medical ultrasound scanner, the method comprising:” [Claim 1, 0101, 0017, 0045]; and “imaging, by the medical ultrasound scanner, a patient, the imaging providing a first image where one or more settings are changed after display of the first image and providing a second image resulting from the change in the one or more settings” [0101, 0095]; […] “wherein the first image is labeled as a negative example due to the one or more settings being changed after display of the first image and the second image is labelled as a positive example due to the second image resulting from the change in the one or more settings” [0048, 0067, 0069, 0070] and “machine training, by a machine, a first neural network” [0046, 0072].
In regard to a method for image optimization, El-Zehiry discloses "A method for tuning ultrasound acquisition parameters, the method comprising: acquiring first ultrasound data with first 
In regard to machine learning, El-Zehiry discloses "The tuning may be automatic or semi-automatic in response to simplified user control. [...] The image quality is assessed after each iteration to judge whether the quality is still improving or if the desired quality has already been reached [...] An example image quality measure is a trained Support Vector Machine (SVM) classifier based on Gabor filter features" [0017]. A support vector machine is a classifier that utilizes machine learning because "SVM is a classification and regression prediction tool that uses machine learning theory to maximize predictive accuracy while automatically avoiding an over-fit to the data" [0045]. Therefore, since the tuning can assess the image quality using a support vector machine classifier, the method for tuning ultrasound acquisition parameters constitutes a method for machine learning image optimization.
In regard to imaging, by a medical ultrasound scanner, a patient, the imaging providing a first image where one or more setting are changed after display of the first image and providing a second image resulting from the change in the one or more settings, El-Zehiry discloses "In one embodiment, the ultrasound system 16 is configured to scan the aorta. Ultrasound data is acquired using a default set of parameters recommended by the scanner manufacturer for the abdomen. In some cases, the default parameter may result in poor image quality that needs improvement for diagnosis. Using the processor 20, slight adjustments in the set of the parameters are made by taking steps towards the manifold of the good parameter space until reaching the manifold. The parameters are adjusted further by taking infinitesimal steps along the manifold and projecting back to the high dimensional space to find the 
In regard to displaying a first and second image, El-Zehiry discloses "One or more images representing the scanned patient are displayed. The image represents a sufficient or best quality as determined by variation of manifold parameters in the manifold space. Images associated with different settings of the scan variables may be displayed" [0095]. Since one or more images can be displayed and these images are associated with different settings, under broadest reasonable interpretation, the first and second images can be displayed, the second image resulting from the change in the one or more settings.
In regard to the first image being labeled as a negative example due to the one or more settings being changed after display of the first image and the second image being labeled as a positive example due to the second image resulting from the change in the one or more settings, El-Zehiry discloses “The training images are labelled as either good or bad or along a scoring scale (e.g., rated 1-10) by a clinician expert. For example, 192 images are used to train an SVM regressor” [0048]. Therefore, the quality of the images can be determined. Furthermore, El-Zehiry discloses “The values for the acquisition parameters are determined before acquiring another set of ultrasound data. […] A more comprehensive adjustment more likely to least to desirable image settings is performed in possibly one or at least fewer stages than separately incrementing through various possible combinations of values of the acquisition 
In regard to machine training a first neural network to output a setting value, El-Zehiry discloses “Other machine training may be used. The machine-trained classifier is any one or more classifiers. A single class or binary classifier, collection of different classifiers, cascaded classifiers, hierarchal classifier, multi-class classifier, model-based classifier, classifier based on machine learning, or combinations thereof may be used. Multi-class classifiers include CART, K-nearest neighbors, neural network (e.g., multi-layer perceptron), mixture models, or others” [0046]. Therefore, a neural network can be utilized for machine learning. Furthermore, in regard to outputting a setting value, El-Zehiry discloses “The settings of the acquisition parameters, the image, the virtual parameters values, or combinations thereof may be output to the user for the better quality. The user may use this information to further adjust or to select the desired settings” [0072]. Therefore, the settings that result in higher (i.e. better) quality can be output to the user.

Hseih teaches that the setting value is “based on an input image and patient information, the training including the first and second images as negative and positive examples, respectively, in the training data” [0049, 0058, 0150, 0231]; and “storing the first neural network as trained” [0097].
In regard to machine training a first neural network, Hseih discloses "A deep learning network can be a training network (e.g., a training network model or device) that learns patterns based on a plurality of inputs and outputs. A deep learning network can be a deployed network (e.g., a deployed network model or device) that is generated from the training network and provides an output in response to an input" [0049]. The deployed network represents a trained network that is based on the training network (i.e. the neural network). Additionally, Hseih discloses "Deep learning in a neural network environment includes numerous interconnected nodes referred to as neurons [...] Learning refines the machine parameters, and, by extension, the connections between neurons in the network, such that the neural network behaves in a desired manner" [0058]. Since the learning refines the machine parameters of the neural network such that is behaves in a desired manner, under broadest reasonable interpretation, this learning constitutes training of the neural network. 
In regard to outputting a setting value based on an input image and patient information, Hseih discloses "In certain examples, based on patient history, medical issue, past data sets, etc., the DDLD (i.e. deployed deep learning device) 1522 can help determine which acquisition settings are best to acquire an image data set, and the DDLD 1532 can help determine what protocol is the best selection to provide image data set output" [0150]. Additionally, Hseih discloses "For the acquisition DDLD 1522, for example, inputs and outputs can include patient parameters and imaging device 1410 scan parameters" [0137]. Since the deployed deep learning device (i.e. DDLD 1522) can output scan parameters based on 
According to the instant application, "The medical scanner may automatically detect the poor-quality scan and use the poor-quality image as a negative example in the ground-truth training database" [Specification: 0034]. Therefore, a poor quality image represents a negative example. Additionally, the instant application discloses "The image after change may provide a positive ground truth" [Specification: 0033]. The change, under broadest reasonable interpretation, would yield an image with improved quality which serves as a positive example. That being said, in regard to negative and positive examples in the training data, Hseih discloses "The DLN (i.e. deep learning network) will identify features itself based on its analysis of the training data set. In certain examples, more data is involved for training (if features have not been identified) than with a feature-based machine learning approach in which features have been identified as part of the input" [0231]. Data in which the features have been identified constitute positive examples since in order to identify a feature the image has to be a quality image. Since more data can be involved in training when features are not identified (i.e. negative images), under broadest reasonable interpretation, negative and positive examples can be included within the training data set.   
In regard to storing the first neural network as trained, Hseih discloses "FIG. 8D re-iterates an example process to collect and store feedback during operation 840 of the deployed deep learning network model-based device and re-train the model for re-deployment" [0097]. In order for the deployed deep learning network model-based device can be re-trained, the trained neural network had to have been stored. Thus, the first neural network can be stored once it has been trained.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method for machine learning image optimization with a medical 
The combination of El-Zehiry and Hseih does not teach “determining, by a processor, ground truth labels for the first image and the second image from a workflow for examination of the patient, wherein the first image labeled as a negative example and the second image labelled as a positive example due to the workflow for the examination of the patient” or that the first and second images are “ground truth labeled” as the negative and positive examples.
Georgescu teaches “determining, by a processor, ground truth labels for the first image and the second image from a workflow for examination of the patient, wherein the first image labeled as a negative example and the second image labelled as a positive example due to the workflow for the examination of the patient” [0026, 0029] and that the first and second images are “ground truth labeled” as the negative and positive examples [0055]. 
In regard to determining, by a processor, ground truth labels for the first and second images from a workflow for examination, Georgescu discloses “For training a discriminative deep neural network, ground truth image patches for the first search space are selected as positive training samples and random non-ground-truth image patches are selected as negative training samples. For example, in the case in which the first marginal search space is the position of the target anatomical objects, image 
In regard to the ground truth labels being determined as part of a workflow for examination of the patient, Georgescu discloses “This framework for training a sequential series of discriminative deep neural networks in a series of marginal spaces of increasing dimensionality can be referred to as Marginal Space Deep Learning (MSDL). […] In a possible embodiment, unsupervised pre-training followed by supervised fine-tuning can be used to overcome the over-fitting issue. This technique can be used to train networks with three or more hidden layers. The pre-training can be treated as an unsupervised learning process to discover powerful image features from the input image data” [0029]. In order to train a sequential series of discriminative deep neural networks, the networks had to have accessed an imaging as part of a workflow for examination of the patient. Since the training can be performed as a sequential series of discriminative deep neural networks and discriminative deep neural networks are trained using ground truth image patches (i.e. positive and negative labels) and an unsupervised learning process can be executed to perform pre-training, under broadest reasonable interpretation, ground truth labels can the determined from the imaging as part of a workflow for examination of the patient.
In regard to the first image being labeled as a negative example and the second image being labeled as a positive example due to the workflow for the examination of the patient, Georgescu 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of El-Zehiry and Hseih so as to include the determining of ground truth labels as disclosed in Georgescu in order to determine the labels used to train the first neural network. In machine training, a ground truth allows images that are input to the neural network to be properly classified as positive or negative for a specific feature. By determining the ground truth labels for the first and second images as being negative and positive examples respectively, the setting values that was used to obtain the second image can be evaluated to determine whether additional changes to the output settings are required to obtain a higher quality image of the region of interest. Combining the prior art elements according to known techniques would yield the predictable result of providing more accurate classification of training data.

Rao teaches “wherein the machine training uses the first and second images and the ground truth labels as the training data” [0025, 0028].
In regard to the machine training using the first and second images and the ground truth labels as the training data, Rao discloses “The processor classifies with a knowledge base. The knowledge base includes ground-truth labeled sets of ultrasound data. An expert annotates ultrasound images as including or not including the class and the locations that include the class” [0025] and “In another embodiment, the processor uses the knowledge base by applying a machine-learnt classifier. The machine-learnt classifier is learnt from the database of annotated images. The annotated or ground-truth labelled images are used as training data. A processor learns the classification based on the ground truth and features extracted from the images of the knowledge base” [0028]. Therefore, since the processor can use the knowledge base which includes ground-truth labeled sets of ultrasound data and the machine-learned classifier is learnt (i.e. trained) from the database of annotated images (i.e. the ground truth labeled images), under broadest reasonable interpretation, the machine training uses the first and second images and the ground truth labels as the training data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of El-Zehiry, Hseih and Georgescu so as to include the machine training using the first and second images and the ground truth labels as the training data as disclosed in Rao in order to allow the machine learnt classifier to more accurately characterize the input images. By training a machine learnt classifier (i.e. a neural network), the classifier can more easily identify whether testing images input to it are positive (i.e. high quality) or negative (low quality). Depending on the quality of the image, the settings can be modified to improve the quality of images 
In regard to claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of El-Zehiry in further view of Hseih. Likewise, El-Zehiry teaches “The method of claim 1 further comprising: imaging another patient, the imaging providing a third image” [0034, Claim 13].
In regard to imaging another patient, El-Zehiry discloses "The training data set is collected from 9 different subjects" [0034]. Since nine different subjects can be used to generate the training data set, under broadest reasonable interpretation the method involves imaging another patient. In regard to providing a third image, El-Zehiry discloses "acquiring third ultrasound data based on the projecting to the acquisition parameter space" [Claim 13]. Under broadest reasonable interpretation, this third ultrasound data corresponds to one of the nine different subjects used to generate the training data set.
El-Zehiry does not teach “inputting patient information for the other patient and the third image into the first neural network as trained; outputting the setting value in response to the inputting; and imaging the other patient using the setting value”.
Hseih teaches “inputting patient information for the other patient and the third image into the first neural network as trained; outputting the setting value in response to the inputting” [0049, 0137]; and imaging the other patient using the setting value” [0159].
In regard to inputting patient information and the third image into the first neural network and outputting the setting value, Hseih discloses "In certain examples, based on patient history, medical issue, past data sets, etc., the DDLD (i.e. deployed deep learning device) 1522 can help determine which acquisition settings are best to acquire an image data set, and the DDLD 1532 can help determine what protocol is the best selection to provide image data set output" [0150]. Since "A deep learning network can be a deployed network (e.g., a deployed network model or device) that is generated from the 
In regard to imaging the other patient using the setting value, Hseih discloses "using information particular to the patient 1406 as well as information learned by the DDLD 1522, improved settings for image acquisition by the imaging device 1410 can be determined [...] the settings can be automatically configured at the imaging device 1410 by the acquisition engine 1430" [0159]. Since the acquisition engine can configure the imaging device based on the settings learned by the DDLD, under broadest reasonable interpretation, the setting values can be used to image the other patient.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method for machine learning image optimization with a medical ultrasound scanner as taught by El-Zehiry with the patient information and output of settings as disclosed in Hseih in order to output the settings that produce high quality images for the patient. When a neural network is trained with positive and negative examples of high and low quality images, respectively, the neural network can compare a received image to these examples in order to classify whether the input image is of good diagnostic quality. Being able to store the neural network that has been trained enables the neural network to be used in in future image diagnoses without having to be re-trained each time a new patient is to be examined. Patient information, such as their medical history can provide the physician and/or the neural network with an indication of whether a certain condition is 
In regard to claim 3, due to its dependence on claim 1, this claim inherits the references disclosed therein. Likewise, El-Zehiry teaches “wherein imaging for the first image comprises imaging using default values for the settings, and wherein imaging for the second image comprises imaging […] where the settings are changed from the default values” [0101].
In regard to imaging for a first image and a second image, El-Zehiry discloses "In one embodiment, the ultrasound system 16 is configured to scan the aorta. Ultrasound data is acquired using a default set of parameters recommended by the scanner manufacturer for the abdomen. In some cases, the default parameter may result in poor image quality that needs improvement for diagnosis. Using the processor 20, slight adjustments in the set of the parameters are made by taking steps towards the manifold of the good parameter space until reaching the manifold. The parameters are adjusted further by taking infinitesimal steps along the manifold and projecting back to the high dimensional space to find the corresponding set of values for scan variables. These steps are repeated until a good quality image is captured" [0101]. The ultrasound system is configured to scan the aorta, thus the ultrasound system includes a scanner. Since ultrasound data can be obtained using default parameters of the ultrasound system (i.e. the scanner), under broadest reasonable interpretation the poor quality image constitutes a first image. Additionally, since the processor can make adjustments to parameters, under broadest reasonable interpretation, the good quality image represents a second image based on the changes to the set of parameters (i.e. one or more settings). Furthermore, since the 
El-Zehiry does not teach “after a user makes the change to the one or more settings”. 
Hseih teaches “after a user makes the change to the one or more settings” [0140, 0152].
In regard to a user making the change to one or more settings, Hseih discloses “One or more of the learning and improvement factories 1520, 1530, 1540 can receive feedback from one or more human users 1404 (e.g., based on using the outcome of the diagnosis engine 1450 to diagnose and treat the patient 1406, etc.).” [0140] and “As a result, each factory 1520, 1530, 1540 learns differently based on system 1500 input as well as user input in conjunction with personalized variables associated with the patient 1406, for example” [0152]. Since the learning and improvement factories (i.e. the neural network components) can receive feedback from the human user in the form of a user input in conjunction with personalized variables associated with the patient, under broadest reasonable interpretation, the user can make changes to one or more settings used to acquire images.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of Eh-Zehiry so as to include the user making a change to the one or more settings used to acquire the second image as disclosed in Hseih in order to allow the user to improve the image quality of the second image. By allowing the user to make a setting change, the system can acquire a second image with setting parameters that result in an improvement in the diagnostic quality of the image. This higher quality image can then be used to assess the status of the patient. Combining the prior art elements according to known techniques would yield the predictable result of manipulating the image parameters such that higher quality images are obtained.
The combination of El-Zehiry and Hseih does not teach “wherein the ground truth labels are determined based on a sequence in the examination of the patient […]”.

In regard to the ground truth labels being determined based on a sequence in the examination of the patient of the settings from the default values to the change, Georgescu discloses “For training a discriminative deep neural network, ground truth image patches for the first search space are selected as positive training samples and random non-ground-truth image patches are selected as negative training samples. For example, in the case in which the first marginal search space is the position of the target anatomical objects, image patches centered at the ground truth center position of the target anatomical object in each annotated training image are selected as positive training samples and one or more random image patches located more than a predetermined distance (e.g. 5 mm) from the ground truth center position of the target anatomical object are randomly selected from each annotated training image as the negative training samples” [0026]. In this case, since the deep neural network is trained based on positive and negative image patches (i.e. images), under broadest reasonable interpretation, the ground truth labels for the first and second images acquired in El-Zehiry can be determined according to the training steps of Georgescu. Furthermore, Georgescu discloses “This framework for training a sequential series of discriminative deep neural networks in a series of marginal spaces of increasing dimensionality can be referred to as Marginal Space Deep Learning (MSDL). […] In a possible embodiment, unsupervised pre-training followed by supervised fine-tuning can be used to overcome the over-fitting issue. This technique can be used to train networks with three or more hidden layers. The pre-training can be treated as an unsupervised learning process to discover powerful image features from the input image data” [0029]. In order to train a sequential series of discriminative deep neural networks, the networks had to have accessed an imaging as part of a workflow for examination of the patient. Since the training can be performed as a sequential series of discriminative deep neural networks and discriminative deep neural networks are trained using ground truth image patches (i.e. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of El-Zehiry and Hseih so as to include the determining of ground truth labels as disclosed in Georgescu in order to determine the labels used to train the first neural network. In machine training, a ground truth allows images that are input to the neural network to be properly classified as positive or negative for a specific feature. By determining the ground truth labels for the first and second images as being negative and positive examples respectively, the setting values that was used to obtain the second image can be evaluated to determine whether additional changes to the output settings are required to obtain a higher quality image of the region of interest. Combining the prior art elements according to known techniques would yield the predictable result of providing more accurate classification of training data.
In regard to claim 4, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of El-Zehiry in further view of Georgescu. Likewise, El-Zehiry teaches “wherein determining comprises labeling the first image for the training based on failure to capture the first image for the patient in a medical record of the patient and labeling the second image for the training based on capturing the second image for the patient” [0048, 0020, 0083].
In regard to selecting images for training, El-Zehiry discloses "To train the ultrasound classifier for image quality, sample ultrasound data is acquired [...] The training images are labeled as either good or bad or along a scoring scale (e.g., rated 1-10) by a clinician expert" [0048]. Since the training images can include good or bad quality images and "The user may compare quality, activate the scanning, input 
In regard to the patient medical record, El-Zehiry also discloses “The processor 20, memory 22, and display 24 are part of a medical imaging system, such as the diagnostic or therapy ultrasound system 16, or other system. Alternatively, the processor 20, memory 22 and/or display 24 are part of an archival and/or image processing system, such as associated with a medical records database workstation or server” [0083]. Since the medical imaging system can include a processor, memory and display that are associated with a medical records database workstation, under broadest reasonable interpretation, a second image can be saved to the medical records database workstation (i.e. medical records) and can be selected from the medical records in order to perform training. Furthermore, images that are not of sufficient diagnostic quality (i.e. the first image, negative example) should not be captured to a medical record of the patient, since saving is low quality image data would require storage space could otherwise have been used to store images that are of diagnostic quality (i.e. second images, positive examples. Therefore, under broadest reasonable interpretation, the first images can be based on failure to capture the first image for the patient in a medical record of the patient. 
El-Zehiry does not teach “as the negative example” or “as a positive example”.
Georgescu teaches determining comprises labeling the first image “as the negative example” for the training and labeling the second image “as the positive example” for the training [0026]. 
In regard to labeling the first images as the negative example and the second image as the positive example for training, Georgescu discloses “For training a discriminative deep neural network, ground truth image patches for the first search space are selected as positive training samples and random non-ground-truth image patches are selected as negative training samples. For example, in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of El-Zehiry and Hseih so as to include the determining of ground truth labels as disclosed in Georgescu in order to determine the labels used to train the first neural network. In machine training, a ground truth allows images that are input to the neural network to be properly classified as positive or negative for a specific feature. By determining the ground truth labels for the first and second images as being negative and positive examples respectively, the setting values that was used to obtain the second image can be evaluated to determine whether additional changes to the output settings are required to obtain a higher quality image of the region of interest. Combining the prior art elements according to known techniques would yield the predictable result of providing more accurate classification of training data.
In regard to claim 5, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of El-Zehiry in further view of Hseih. Likewise, El-Zehiry teaches “wherein machine training comprises machine training with 
In regard to machine training with first and second images, El-Zehiry discloses "In some cases, the default parameter may result in poor image quality that needs improvement for diagnosis. Using the processor 20, slight adjustments in the set of the parameters are made by taking steps towards the manifold of the good parameter space until reaching the manifold. The parameters are adjusted further by taking infinitesimal steps along the manifold and projecting back to the high dimensional space to find the corresponding set of values for scan variables. These steps are repeated until a good quality image is captured" [0101]. Under broadest reasonable interpretation, the default parameters constitute the first settings utilized by the ultrasound scanner and therefore are used to provide a first image. Additionally, since the processor can make adjustments to the set of parameters used in the scan, under broadest reasonable interpretation, the one or more settings can be changed to provide a second image. The act of adjusting the parameters used for the scan to provide a higher quality image is a part constitutes machine training since the "the quality classifier on a given set of ultrasound data, the input feature vector is calculated from the ultrasound data" [0057]. Thus, the settings for the first and second images impact the machine training.
El-Zehiry does not teach “the patient information”. 
Hseih teaches “the patient information”. 
In regard to training with settings for the first and second images and patient information, Hseih teaches "Using a CNN (i.e. convolutional neural network), RNN (i.e. recurrent neural network), autoencoder network, and/or other deep/machine learning network, the DLN (i.e. deep learning network) 520 leverages prior acquisitions in comparison to current imaging device 1410 settings, patient information, reason for exam, patient history, and population health information, etc., to generate a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method for machine learning image optimization with a medical ultrasound scanner as taught by El-Zehiry with the patient information as disclosed in Hseih in order to output the settings that produce high quality images for the patient. Patient information, such as their medical history can provide the physician and/or the neural network with an indication of whether a certain condition is more likely to be found within a specific patient. Therefore, in order to have a better understanding of the patient, it would behoove the physician to include patient information when training or utilizing the first neural network. Additionally, when a neural network is trained with positive and negative examples of high and low quality images, respectively, the neural network can compare a received image to these examples in order to determine whether the input image is of good diagnostic quality. Being able to store the neural network that has been trained enables the neural network to be used in in future image diagnoses without having to be re-trained each time a new patient is to be examined. Additionally, outputting the settings with which higher quality images were obtained would allow the physician to utilize those setting values when performing additional imaging of the patient. Combining the prior art elements according to known techniques would yield the predictable result of outputting settings that produce higher quality images that are classified more accurately.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, El-Zehiry does not teach “wherein machine training comprises machine training with the patient information comprising clinical characteristics of the patient, patient history, and/or laboratory results”.

In regard to the machine training with patient information, Hseih discloses "At block 1904, the acquisition deployed deep learning network device 1522 analyzes the input to the acquisition engine 1430. For example, the DDLD 1522 processes patient parameters, prior imaging device 1410 scan parameters, etc., to generate imaging device 1410 settings for image acquisition. Using a CNN, RNN, autoencoder network, and/or other deep/machine learning network, the DLN 520 leverages prior acquisitions in comparison to current imaging device 1410 settings, patient information, reason for exam, patient history, and population health information, etc., to generate a predictive output" [0188]. Since the machine learning network leverages patient history to generate an output, under broadest reasonable interpretation patient information can be utilized when performing machine training.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method for machine learning image optimization with a medical ultrasound scanner as taught by El-Zehiry with the patient information as disclosed in Hseih in order to output the settings that produce high quality images specific to the patient. Patient information, such as their medical history can provide the physician and/or the neural network with an indication of whether a certain condition is more likely to be found within a specific patient. Therefore, in order to have a better understanding of the patient, it would behoove the physician to include patient information when training and/or utilizing the first neural network. Combining the prior art elements according to known techniques would yield the predictable result of outputting settings that produce higher quality images that are classified more accurately.
In regard to claim 7, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only explicitly requires the primary reference of El-Zehiry in 
In regard to a method for image optimization, El-Zehiry discloses "A method for tuning ultrasound acquisition parameters, the method comprising: acquiring first ultrasound data with first values of a respective plurality of acquisition parameters [...], calculating, with the processor, a first quality score for the first ultrasound data, [...] acquiring second ultrasound data with the fourth values of the respective plurality of acquisition parameters [...], calculating, with the processor a second quality score [...] comparing first and second quality scores" [Claim 1]. Since the quality of the first and second images are calculated, the method of tuning the ultrasound acquisition parameters provides image optimization.
In regard to a workflow of imaging of the patient, El-Zehiry discloses "FIG. 1 shows one embodiment of a method for tuning ultrasound acquisition parameters" [0019] and "A method for tuning ultrasound acquisition parameters, the method comprising: acquiring first ultrasound data with first values of a respective plurality of acquisition parameters [...], calculating, with the processor, a first quality score for the first ultrasound data, [...] acquiring second ultrasound data with the fourth values of the respective plurality of acquisition parameters [...], calculating, with the processor a second quality score [...] comparing first and second quality scores" [Claim 1]. Furthermore, El-Zehiry discloses “In act 46 of FIG. 1, the alteration of the acquisition parameter values is terminated. An output set of acquisition parameter values is used for generating ultrasound medical diagnostic images. The images are associated with a best or sufficient quality for the given scanning situation. The acquired images are displayed, transmitted, or saved for diagnosis” [0081]. Since this method involves tuning ultrasound acquisition parameters for the first and second ultrasound data and the method is terminated when the images are associated with a best or sufficient quality (i.e. diagnostic quality) for the given scanning 
El-Zehiry does not teach “and wherein the ground truth labels are determined, by the processor, from one or more usage log files produced by the medical ultrasound scanner during the workflow”.
Rao teaches “and wherein the ground truth labels are determined, by the processor, from one or more usage log files produced by the medical ultrasound scanner during the workflow” [0025, 0028].
In regard to the ground truth labels being determined, by the processor, from one or more usage log files produced by the medical ultrasound scanner during the workflow, Rao discloses “The processor classifies with a knowledge base. The knowledge base includes ground-truth labeled sets of ultrasound data. An expert annotates ultrasound images as including or not including the class and the locations that include the class” [0025] and “In another embodiment, the processor uses the knowledge base by applying a machine-learnt classifier. The machine-learnt classifier is learnt from the database of annotated images. The annotated or ground-truth labelled images are used as training data. A processor learns the classification based on the ground truth and features extracted from the images of the knowledge base” [0028]. In this case, since the machine-learnt classifier is learnt from the database of annotated images, under broadest reasonable interpretation the ground truth labels can be determined by the processor from one or more usage log files (i.e. a database of annotated images) produced by the medical ultrasound scanner during the workflow. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of El-Zehiry, Hseih and Georgescu so as to include the machine training using the first and second images and the ground truth labels as the training data as disclosed in Rao in order to allow the machine learnt classifier to more accurately characterize the input images. By training a machine learnt classifier (i.e. a neural network), the classifier can more easily identify whether testing images input to it are positive (i.e. high quality) or negative (low quality). 
In regard to claim 10, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said El-Zehiry does not teach “wherein machine training comprises training an artificial neural network”.
Hseih teaches “wherein machine training comprises training an artificial neural network” [0226, 0131].
In regard to an artificial neural network, Hseih discloses "Certain examples utilize deep learning and/or other machine learning techniques to compute task-based image quality from acquired image data of a target. Since humans can visually appreciate a level of image quality (e.g., noise, resolution, general diagnostic quality, etc.) by viewing the images, an artificial intelligence or learning method (e.g., using an artificial neural network, etc.) can be trained to assess image quality" [0226]. Furthermore, Hseih discloses “In certain examples, an auto-encoder technique provides unsupervised learning of efficient codings, such as in an artificial neural network” [0131]. Therefore, an artificial neural network can be trained to assess image quality.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the method for machine learning image optimization with a medical ultrasound scanner as taught by El-Zehiry with the artificial neural network as disclosed in Hseih in order to classify images based on quality with unsupervised learning. An artificial neural network is a type of machine learning that can be used to perform unsupervised learning with images. Unsupervised learning, in the context of neural networks, involves inputting unlabeled data into the neural network without providing a corresponding output variable. This allows the algorithm to perform clustering or association of the data it receives into different groups without relying on the programmer or user to . 
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over El-Zehiry et al. US 20140221832 A1 "El-Zehiry", Hseih et al. US 20180144214 A1 "Hseih" and Georgescu et al. US 20150238148 A1 “Georgescu” and Rao et al. US 20160350620 A1 as applied to claims 1-7 and 10 above, and further in view of Podilchuk et al US 9536054 B1 “Podilchuk”.
In regard to claim 8, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only explicitly requires the primary reference of El-Zehiry in view of Podilchuk. Likewise, El-Zehiry teaches “The method of claim 1 wherein machine training comprises machine training with the training data […] the medical ultrasound scanner” [0101, 0095].
In regard to a method for image optimization, El-Zehiry discloses "A method for tuning ultrasound acquisition parameters, the method comprising: acquiring first ultrasound data with first values of a respective plurality of acquisition parameters [...], calculating, with the processor, a first quality score for the first ultrasound data, [...] acquiring second ultrasound data with the fourth values of the respective plurality of acquisition parameters [...], calculating, with the processor a second quality score [...] comparing first and second quality scores" [Claim 1]. Since the quality of the first and second images are calculated, the method of tuning the ultrasound acquisition parameters provides image optimization.
In regard to machine training a first neural network, El-Zehiry discloses “Other machine training may be used. The machine-trained classifier is any one or more classifiers. A single class or binary classifier, collection of different classifiers, cascaded classifiers, hierarchal classifier, multi-class classifier, model-based classifier, classifier based on machine learning, or combinations thereof may be used. 
In regard to an ultrasound scanner, El-Zehiry discloses "In one embodiment, the ultrasound system 16 is configured to scan the aorta. Ultrasound data is acquired using a default set of parameters recommended by the scanner manufacturer for the abdomen. In some cases, the default parameter may result in poor image quality that needs improvement for diagnosis. Using the processor 20, slight adjustments in the set of the parameters are made by taking steps towards the manifold of the good parameter space until reaching the manifold. The parameters are adjusted further by taking infinitesimal steps along the manifold and projecting back to the high dimensional space to find the corresponding set of values for scan variables. These steps are repeated until a good quality image is captured" [0101]. The ultrasound system is configured to scan the aorta, thus the ultrasound system includes a scanner. Under broadest reasonable interpretation, the default parameters constitute the first settings utilized by the ultrasound scanner and therefore are used to provide a first image. Additionally, since the processor can make adjustments to the set of parameters used in the scan, under broadest reasonable interpretation, the one or more settings can be changed to provide a second image. In regard to displaying a first and second image, El-Zehiry discloses "One or more images representing the scanned patient are displayed. The image represents a sufficient or best quality as determined by variation of manifold parameters in the manifold space. Images associated with different settings of the scan variables may be displayed" [0095]. Since one or more images can be displayed and these images are associated with different settings, under broadest reasonable interpretation, the first and second images can be displayed, the second image resulting from the change in the one or more settings.

Podilchuk teaches “the training data including a regional location for the medical ultrasound scanner” [Column 4, Lines 16-35].
In regard to machine training with training data including a regional location, "The method may further include the step of periodically repeating, e.g. annually, one or more phases of training steps of the CLI (i.e. confidence level indicator) [...] A subset of the plurality of initial clinician-recommended diagnostic decisions corresponding to a subset of the plurality of training image features may further include an initial decision profile and/or a final decision profile by a specific operator, a plurality of specific operators, an institution, a locale, a workflow position, and/or an aggregation of final decisions made by a plurality of operators including to be utilized with the function at defines a CLI score for each of the certain CAD system-recommended diagnostic decisions corresponding to the subset of the plurality of training image features" [Column 4, Lines 16-35]. These decision profiles, under broadest reasonable interpretation, are utilized to verify the effectiveness of the neural network/classifier and can vary depending on the locale in which the data was collected based on imaging capabilities of various facilities. Since the decision profiles regarding the training image features from a specific locale or institution can be used, under broadest reasonable interpretation, the image features had to have been acquired relative to the image capture device (i.e. the medical ultrasound scanner) which is associated with a specific regional location. Therefore, the regional location of the medical ultrasound scanner can be taken into account when determining image features.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of El-Zehiry, Hseih, Georgescu and Rao so as to include the regional location of the medical ultrasound scanner as disclosed in Podilchuk in order to account for the type of medical ultrasound scanner utilized to acquire the training data. Podilchuk make 
In regard to claim 9, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, this claim only explicitly requires the primary reference of El-Zehiry in view of Podilchuk. Likewise, El-Zehiry teaches “The method of claim 1 wherein imaging comprises imaging by the medical ultrasound scanner operated by a user, and wherein machine training comprises machine training with the training data” [Claim 1, 0046, 0101, 0095].
In regard to a method for image optimization, El-Zehiry discloses "A method for tuning ultrasound acquisition parameters, the method comprising: acquiring first ultrasound data with first values of a respective plurality of acquisition parameters [...], calculating, with the processor, a first quality score for the first ultrasound data, [...] acquiring second ultrasound data with the fourth values of the respective plurality of acquisition parameters [...], calculating, with the processor a second quality score [...] comparing first and second quality scores" [Claim 1]. Since the quality of the first and second images are calculated, the method of tuning the ultrasound acquisition parameters provides image optimization.

In regard to an ultrasound scanner, El-Zehiry discloses "In one embodiment, the ultrasound system 16 is configured to scan the aorta. Ultrasound data is acquired using a default set of parameters recommended by the scanner manufacturer for the abdomen. In some cases, the default parameter may result in poor image quality that needs improvement for diagnosis. Using the processor 20, slight adjustments in the set of the parameters are made by taking steps towards the manifold of the good parameter space until reaching the manifold. The parameters are adjusted further by taking infinitesimal steps along the manifold and projecting back to the high dimensional space to find the corresponding set of values for scan variables. These steps are repeated until a good quality image is captured" [0101]. The ultrasound system is configured to scan the aorta, thus the ultrasound system includes a scanner. Under broadest reasonable interpretation, the default parameters constitute the first settings utilized by the ultrasound scanner and therefore are used to provide a first image. Additionally, since the processor can make adjustments to the set of parameters used in the scan, under broadest reasonable interpretation, the one or more settings can be changed to provide a second image. In regard to displaying a first and second image, El-Zehiry discloses "One or more images representing the scanned patient are displayed. The image represents a sufficient or best quality as determined by variation of manifold parameters in the manifold space. Images associated with different settings of the scan variables may be displayed" [0095]. Since one or more images can be displayed and 
In regard to it being operated by a user, El-Zehiry discloses "For example, the user rotates a knob, alters a setting in a user interface, or indicates another change to be made for imaging" [0059]. Therefore, the user can adjust the settings used to perform the scanning by the ultrasound scanner.
The combination of El-Zehiry, Hseih, Georgescu and Rao does not teach “the training data including information about the user”.
Podilchuk teaches “the training data including information about the user” [Column 4, Lines 16-25]. 
In regard to including information about the user in the training data, Podilchuk discloses "The method may further include the step of periodically repeating, e.g., annually, or one or more phases or training steps of the CLI (i.e. confidence level indicator), e.g. an initial training phase to adapt to any learned behavior of a user, e.g., a radiologist, over a period of time. The learned behavior may be a product of using the CDI/CAD system over a period of time, e.g. an improved ability to correctly detect and/or diagnose cancer and/or other learning experiences relative to diagnostic image analysis that the radiologist might have acquired over a period of time" [Column 4, Lines 16-25]. Therefore, the training phase can include information regarding the user, such as their learned behaviors in regard to diagnostic imaging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of El-Zehiry, Hseih, Georgescu and Rao so as to include the information about the user as disclosed in Podilchuk in order to confirm that the images are obtained from a reliable source. Depending on the amount of experience a physician, such as a radiologist, has with imaging, the image quality may be different. Additionally, a user could have .
Response to Arguments
Applicant’s arguments, see Remarks page 5, filed 06/25/2021, with respect to the rejections of claims 1 have been fully considered, and are persuasive given the amendments to these claims. Therefore, the rejection of claims 1 and 7 under 35 U.S.C. 112(b) in the non-final rejection of 03/25/2021 has been withdrawn.
Applicant’s arguments, see Remarks page 6-9, filed 06/25/2021, with respect to the rejections of claims 1-10 under 35 U.S.C. 103 have been fully considered, however, the examiner finds them partially persuasive.
In regard to El-Zehiry not disclosing that the machine training includes the first and second images as negative and positive examples in the training data, the examiner respectfully disagrees and asserts that the poor quality images constitute first images that represent negative examples and the good quality images constitute second images that are positive examples in the training data as stated in the rejection above. 
In regard to the first image being labeled as a negative example due to the one or more settings being changed after display of the first image and the second image being labeled as a positive example due to the second image resulting from the change in the one or more settings, El-Zehiry discloses “The training images are labelled as either good or bad or along a scoring scale (e.g., rated 1-10) by a clinician expert. For example, 192 images are used to train an SVM regressor” [0048]. Therefore, the quality of 
In spite of these arguments, the examiner recognizes that the references of El-Zehiry and Hseih do not teach “determining ground truth labels for the first image and the second image, the ground truth labels determined from the imaging as part of a workflow for examination of the patient”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Georgescu et al. US 20150238148 A1 “Georgescu” and Rao et al. US 20160350620 A1 as stated in the 35 U.S.C. 103 rejection above.
In regard to claim 3, the examiner respectfully maintains that El-Zehiry does teach training and then imaging followed by changing of settings and the acquisition of another image as stated in the rejection above. While the examiner acknowledges that El-Zehiry does not necessarily teach that the 
In regard to claim 7, the examiner acknowledges that the combination of El-Zehiry, Hseih and Georgescu does not teach “wherein the ground truth labels are determined, by the processor, from one or more usage log files produced by the medical ultrasound scanner during the workflow”. Therefore, the rejection is withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Rao et al. US 20160350620 A1 as stated in the 35 U.S.C. 103 rejection above. 
In regard to claims 8-9, the examiner respectfully asserts that the applicant does not provide reasoning as to why the secondary reference of Podilchuk fails to teach the disclosed claim limitations. The examiner respectfully maintains that the secondary reference of Podilchuk was incorporated to teach “the training data including a regional location for the medical ultrasound scanner” (Claim 8) and “the training data including information about the user” (Claim 9). Therefore, the examiner respectfully maintains the rejection of claims 8 and 9 for the reasons stated in the 35 U.S.C. 103 section above.
Conclusion
:
Mihalef et al. US 20190333210 A1 “Mihalef”;
Song US 20200065656 A1 "Song".
Mihalef is pertinent to the applicant’s disclosure because it utilizes machine training a machine learning network having ground truth data and can be used with ultrasound systems.
Song is pertinent to the applicant’s disclosure because it discloses "The training data 140 that is used by the system 100 to train the neural network 110 includes multiple batches of training inputs and a ground truth clustering assignment for the training inputs. The ground truth clustering assignment assigns each training input into a respective cluster of a set of clusters" [0021].

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793